Per Curiam.
This appeal arises out of a foreclosure of a judgment lien against the named defendant Terry Barth. The defendant claims the court erred (1) in rendering judgment against the defendant without first holding a hearing in damages, (2) in rendering judgment without first acting on the defendant’s motion to reopen a default, and (3) in failing to open the default entered against the defendant.
After a plenary reivew of the record, transcripts and briefs, and after affording each claim of error the appropriate scope of review, we conclude that all claims are without merit. Schiavone v. Schiavone, 18 Conn. App. 825, 559 A.2d 1192 (1989).
There is no error.